                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JOSEPH D. SANDERS,                                )
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        )           No. 4:20-CV-69 SEP
                                                  )
MISSOURI DEPARTMENT OF                            )
CORRECTIONS and CORIZON HEALTH                    )
CARE,                                             )
                                                  )
                Defendants.                       )

                                MEMORANDUM AND ORDER

        This matter is before the Court upon its own motion. Pro se Plaintiff has submitted an

unsigned and incomplete motion to proceed without prepaying fees and costs.          Doc No. [3].

Plaintiff’s motion for appointment of counsel is also unsigned. Doc. No. [2].         Under Federal

Rule of Civil Procedure 11(a), every written motion must be signed “by a party personally if the

party is unrepresented” and the Court may strike an unsigned paper “unless the omission is

promptly corrected after being called to the . . . party’s attention.” As a result, the Court will

order the Clerk to return the motion for appointment of counsel to Plaintiff so that Plaintiff may

sign it and return it to the Court for filing. However, because the motion to proceed without

prepayment of fees and costs is not only unsigned, but missing a page, the Court will also direct

the Clerk to send Plaintiff a blank court form for completion.    If Plaintiff fails to refile his

motion to proceed without prepayment of fees and costs, he will be required to pay the full filing

fee in this action.

        Accordingly,
        IT IS HEREBY ORDERED that the Clerk shall return Plaintiff’s motion for appointment

of counsel, Doc. No. [2], to Plaintiff.

        IT IS FURTHER ORDERED that the Clerk shall mail to Plaintiff a blank “Application

to Proceed in District Court without Prepaying Fees or Costs.”

        IT IS FURTHER ORDERED that Plaintiff shall complete and sign the Application and

return it to the Court within twenty-one (21) days of the date of this Order.

        IT IS FURTHER ORDERED that if Plaintiff fails to comply with this Order, Plaintiff

shall be required to pay the full filing fee.

Dated this 16th day of March, 2020.




                                                 SARAH E. PITLYK
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
